               Case 3:19-cr-05369-RJB Document 36 Filed 06/22/20 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10
        UNITED STATES OF AMERICA,                            CASE NO. 3:19-CR-05369-RJB
11
                                   Plaintiff,                ORDER DENYING MOTION TO
12              v.                                           CONTINUE SENTENCING
                                                             HEARING
13      SUSAN THOMPSON,
14                                 Defendant.

15

16          THIS MATTER comes before the Court on Plaintiff’s Motion to Continue Sentencing
17   Hearing (Dkt. 28). The Court is familiar with the records and files herein.
18          Defendant was convicted by plea of Wire Fraud on January 28, 2020. Sentencing was set
19   for April 24, 2020, and was continued once due to the COVID-19 pandemic to June 26, 2020.
20   This motion raises the question of how the Court is to continue with its work when traditional in-
21   court hearings are unavailable.
22          The Chief Judge, in General Order 04-20, dated March 30, 2020, under § 15002(b)(2) of
23   the CARES Act, made the following general finding: “[H]earings currently cannot be conducted
24


     ORDER DENYING MOTION TO CONTINUE SENTENCING HEARING - 1
                 Case 3:19-cr-05369-RJB Document 36 Filed 06/22/20 Page 2 of 3



 1   in person without seriously jeopardizing public health and safety.” This Court now finds that

 2   sentencing in this case cannot be further substantially delayed without serious harm to the

 3   interests of justice for the following specific reasons:

 4          1.        It is critical to the interest of justice that the Courts remain open and functioning

 5   during the pandemic, as far as possible.

 6          2.        It is unfair to defendants to unreasonably delay sentencing.

 7          3.        It is unfair to victims to unreasonably delay sentencing.

 8          4.        The Court has held felony sentencings by teleconference during the pandemic and

 9   has found them to be fair to all parties.

10          5.        To continue sentencing “until such time as the Court can again conduct in-person

11   hearings,” as Plaintiff requests, is unreasonable. At this point, with substantial continuing

12   infections in this County and State, it is unknown when an in-court sentencing might be heard.

13          6.        The Pre-Sentence Report has been issued and the case is ready for sentencing.

14          7.        Continuing any case without a new setting date is contrary to basic calendar

15   management rules.

16          The Court believes in the right of victims to be heard at sentencing. It is disappointing

17   that, in this case where the victim wants to be heard, that arrangements have not yet been

18   finalized, accommodating the witness reasonably by setting up his appearance by video

19   conference or telephone. The United States Attorney’s staff should make immediate

20   arrangements to allow the victim maximum participation in the sentencing under the

21   circumstances.

22          For these reasons, the Motion to Continue Sentencing Hearing should be DENIED, and

23   the Assistant United States Attorney should coordinate the victim’s participation with the Court’s

24


     ORDER DENYING MOTION TO CONTINUE SENTENCING HEARING - 2
               Case 3:19-cr-05369-RJB Document 36 Filed 06/22/20 Page 3 of 3



 1   Clerk, Tyler Campbell. The Court is prepared to conduct the sentencing by videoconference or

 2   by teleconference.

 3          IT IS SO ORDERED.

 4          The Clerk is directed to send uncertified copies of this Order to all counsel of record and

 5   to any party appearing pro se at said party’s last known address.

 6          Dated this 22nd day of June, 2020.

 7

 8
                                           A
                                           ROBERT J. BRYAN
                                           United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER DENYING MOTION TO CONTINUE SENTENCING HEARING - 3
